Title: From Thomas Jefferson to Sir John Sinclair, 30 June 1803
From: Jefferson, Thomas
To: Sinclair, John, Sir


          
            Dear Sir 
                     
            Washington June 30. 1803.
          
          It is so long since I have had the pleasure of writing to you, that it would be vain to look back to dates, to connect the old & the new; yet I ought not to pass over my acknolegements to you for various publications recieved from time to time, and with great satisfaction & thankfulness. I send you a small [one] in return, the work of a very unlettered farmer, yet valuable, as it relates plain facts of importance to farmers. you will discover that mr Binns is an enthusiast for the use of gypsum. but there are two facts which prove he has a right to be so. 1. he began poor, & has made himself tolerably rich by his farming alone. 2. the county of Loudon, in which he lives, had been so exhausted & wasted by bad husbandry, that it began to depopulate, the inhabitants going Southwardly in quest of better lands. Binn’s success has stopped that emigration. it is now becoming one of the most productive counties of the state of Virginia, and the price given for th[ose] lands is multiplied manifold.
          We are still uninformed here whether you are again at war. Buonaparte has produced such a state of things in Europe as it would seem difficult for him to relinquish in any sensible degree, and equally dangerous for Great Britain to suffer to go on, especially if accompanied by maritime preparations, on his part. the events which have taken place in France have lessened in the American mind the motives of interest which it felt in that revolution, and it’s amity towards that country now rests on it’s love of peace & commerce. we see at the same time with great concern the position in which Great Britain is placed, and should be sincerely afflicted were any disaster to deprive mankind of the benefit of such a bulwark against the torrent which has for some time been bearing down all before it. but her power & prowess [by] sea seem to render every thing safe in the end. peace is our passion, & tho’ wrongs might drive us from it, we prefer trying every other just principle [of] right & safety before we would recur to war.
          I hope your agricultural institution goes on with success. I consider you as the author of all the good it shall do. a better idea has never been carried into practice. our Agricultural society has at length formed itself. like our American Philosophical society it is voluntary, & unconnected with the public, and is precisely an execution of the plan I formerly sketched to you. some state societies have been formed heretofore. the others will do the same. each state society names two of it’s members of Congress to be their members in the Central society, which is of course together during the sessions of Congress. they are to select matter from the proceedings of the state societies & to publish it, so that their publications may be called l’esprit des societés d’agriculture &c. the central society was formed the last winter only so that it will be some time before they get under way. mr Madison, the Secretary of state was elected their President.
          Recollecting with great satisfaction our friendly intercourse while I was in Europe, I nourish the hope it still preserves a place in your mind, and with my salutations I pray you to accept assurances of my constant attachment and high respect.
          
            Th: Jefferson
          
        